—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting demonstrations, refusing to obey a direct order, being out of place and disobeying inmate movement regulations. He challenges this determination on the grounds that the Hearing Officer was biased and failed to take certain mitigating factors into consideration. The record discloses, however, that petitioner admitted at his disciplinary hearing that he refused to come out of his cell during an inmate demonstration when ordered to do so by correction officers in part because of fear of reprisals at the hands of his fellow inmates. The record also demonstrates that contrary to petitioner’s allegations of Hearing Officer bias, the Hearing Officer did take into account the mitigating factor that petitioner had taken a prescribed sedative on the morning in question. Moreover, in recognition of petitioner’s good disciplinary record, the Hearing Officer suspended all but 60 of the 180 days of petitioner’s term of incarceration in the special housing unit. Our review discloses that petitioner’s disciplinary hearing was conducted in a fair and impartial manner and that the determination of his guilt was based upon substantial evidence (see, Matter of Nieves v Coughlin, 157 AD2d 943, 944).
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.